Citation Nr: 1517086	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-25 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to a temporary total evaluation pursuant to 38 C.F.R. § 4.29 or § 4.30 for right knee surgery.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The appellant served in the Oklahoma Army National Guard (ARNG) from September 2005 to March 2007 and had active duty for training (ACDUTRA) in the Oklahoma ARNG from August 2010 to September 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The appellant testified at a hearing in March 2014 before the undersigned.  A copy of the transcript has been placed in the Virtual VA paperless claims processing system.  At the hearing, he submitted additional evidence and waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2014).  As relevant, the term "active military, naval, or air service" also includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA.  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2014).

ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22) (2014); 38 C.F.R. § 3.6(c)(1) (2014).  In this case, the appellant was called to initial active duty training pursuant to 10 U.S.C.A. § 12301, indicating Federal, rather than state service.  This is a qualifying period of ACDUTRA.  See Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).

When, as here, a claim for service connection is based only on a period of ACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  See 38 U.S.C.A. §§ 101(2), (22), (24) (West 2014); 38 C.F.R. § 3.6(a) (2014); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" for that period of ACDUTRA service alone.  38 U.S.C.A. § 101(2), (24) (2014); see Acciola, 22 Vet. App. at 324.

The evidence of record clearly shows that after his first period of ARNG service, the appellant sustained a right tibia and fibula fracture in February 2009.  His April 2010 entrance examination for his period of ACDUTRA noted the fracture and that an x-ray conducted in conjunction with the examination revealed placement of a rod and screws in his right leg.  

Generally, a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2014).  The underlying disorder, as opposed to the symptoms, must be shown to have worsened in order to find aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  However the presumption of aggravation under 38 U.S.C.A. § 1153 does not apply to ACDUTRA service.  Smith v. Shinseki, 24 Vet. App. 40, 48 (2010).  With respect to a claim of aggravation of a preexisting condition during ACDUTRA, the evidence must show both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Id.  In this case, the evidence shows that the appellant has a current disability, that he had a preexisting disability prior to his period of ACDUTRA from August 2010 to September 2010, and that he sustained a right leg injury during ACDUTRA on August 24, 2010.  His competent, credible hearing testimony indicates that the right leg injury may have aggravated his preexisting disability beyond its natural progression.  An examination is needed to determine whether his preexisting disability was aggravated beyond its natural progression.  McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  

As the outcome of the issue of service connection for a right knee disability may directly impact the outcome of his claim for a temporary total evaluation pursuant to 38 C.F.R. § 4.29 or § 4.30 for right knee surgery, it is inextricably intertwined with the service connection issue and must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

Accordingly, the case is REMANDED for the following action:

1. Schedule the appellant for an examination with an appropriate clinician for his right knee disability.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the appellant.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the appellant, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. The appellant's April 2010 entrance examination noting a previous tibia and fibula fracture with subsequent placement of hardware. 

ii. Service treatment and personnel records indicating that on August 24, 2010, during physical training, he injured his right knee and leg. 

iii.  The appellant's March 2014 hearing testimony.  

c. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the appellant's right leg disability, which existed prior to service, was aggravated during active service.  If so, provide an opinion as to whether any such increase was clearly and unmistakably (obviously, manifestly, or undebatably) due to the natural progress of the disease.  

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the appellant and his attorney must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




